DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/07/2022 has been entered. Claims 1-3, 9, 11-19, 22, 25-28, and 29 remain pending in the application, claims 6-8, 10, and 23 have been cancelled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-14, 19, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmar (US Pub No. US 2006/0226182).

Regarding claim 1, Dittmar teaches an apparatus for holding an ultrasound imaging device on a user, the apparatus comprising (figure 1, element 10, paragraph 0020): 
a holster including (figure 1, element 10, paragraph 0020):
 a rear support (figure 1, element 14, paragraph 0020); and 
a cradle having an opening into and through which a bottom portion of the ultrasound imaging device is insertable (figure, element 22, paragraph 0020; holster 10 in the form of a folding holster can include a lower base portion 22 having a receptacle for receiving a lower portion of a portable product 12), wherein 
the cradle comprises (figure 1, element 22, paragraph 0020): 
a back surface (see annotated figure 1 below); and 
first and second flaps that extend from the back surface and that are configured to encircle at least a portion of the ultrasound imaging device (see annotated figure 1 below, paragraph 0020; lower base portion 22 having a receptacle for receiving a lower portion of a portable product 12), 
the first and second flaps define the opening into and through which the bottom portion of the ultrasound imaging device is insertable (see annotated figure 1 below, paragraph 0020; lower base portion 22 having a receptacle for receiving a lower portion of a portable product 12), and
 a length of the first and second flaps in a longitudinal direction of the holster is smaller than a length of the back surface in the longitudinal direction (see annotated figure 1 below).
[AltContent: rect][AltContent: ][AltContent: rect][AltContent: textbox ()][AltContent: rect][AltContent: ][AltContent: oval][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: ][AltContent: ][AltContent: ][AltContent: rect][AltContent: ]
    PNG
    media_image1.png
    790
    616
    media_image1.png
    Greyscale


Regarding claim 9, Dittmar teaches the apparatus of claim I, wherein the cradle includes a diameter that decreases in size from a first end of the cradle towards a second end of the cradle (see annotated figure below).
[AltContent: rect][AltContent: ][AltContent: textbox (2nd diameter)][AltContent: rect][AltContent: ][AltContent: textbox (1st diameter )]
    PNG
    media_image1.png
    790
    616
    media_image1.png
    Greyscale

Regarding claim 11, Dittmar teaches the apparatus of claim 1, wherein the holster further includes one or more fingers configured to hold the ultrasound imaging device in the holster (figure 2, element 16, paragraph 0020).

Regarding claim 12, Dittmar teaches the apparatus of claim 11, wherein the one or more fingers include first and second fingers (figure 2, element 16, paragraph 0020).

Regarding claim 13, Dittmar teaches the apparatus of claim 12, wherein the first and second fingers extend substantially perpendicular to a longitudinal axis of the holster (figure 2, element 16, paragraph 0020).

Regarding claim 14, Dittmar teaches the apparatus of claim 12, wherein the first and second fingers are positioned at an angle relative to a longitudinal axis of the holster (figure 2, element 16, paragraph 0020).

Regarding claim 19, Dittmar teaches the apparatus of claim 12, wherein the first and second fingers in combination with the rear support of the holster form a "U" shape (figures 2-7, element 16, paragraph 0020).

Regarding claim 25, Dittmar teaches the apparatus of claim 1, in combination with the ultrasound imaging device (paragraph 0019, it can include any electronic or non-electronic product or tool carried in a holster).

Regarding claim 29, Dittmar teaches the apparatus of claim 1, wherein   ends of the first and second flaps are disposed apart from each other to form a slit opening in the cradle, and a length of the slit opening in the longitudinal direction of the holster is smaller than the length of the back surface in the longitudinal direction (see annotated figure 1 below).
[AltContent: rect][AltContent: rect][AltContent: ][AltContent: ][AltContent: oval][AltContent: rect][AltContent: ][AltContent: rect][AltContent: ][AltContent: textbox ()][AltContent: ][AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    790
    616
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 15-17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar (US Pub No. US 2006/0226182) in the view of Dixon (US Pub No. 2008/0110946).

Regarding claim 2, Dittmar teaches the apparatus of claim 1, however fails to explicitly teach wherein the holster includes a clip configured to clip the holster to a portion of a user's clothing.
Dixon, in the same field of endeavor, teaches wherein the holster includes a clip configured to clip the holster to a portion of a user's clothing (figure 1, element 12, paragraph 0022; the clip may be used to attach the holder to a user's belt, waistband, purse strap, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide a clip configured to clip the holster to a portion of a user's clothing. Doing so will enable the user to carry around the device by attaching or detaching the holster to/from the user’s clothing for use as taught within Dixon in paragraphs 0003 and 0023.

Regarding claim 3, Dittmar teaches the apparatus of claim 2, however fails to explicitly teach wherein the clip includes an opening into which the portion of the user's clothing is insertable.
Dixon, in the same field of endeavor, teaches wherein the clip includes an opening into which the portion of the user's clothing is insertable (figure 1, element 12, paragraph 0022; the clip may be used to attach the holder to a user's belt, waistband, purse strap, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide a clip that includes an opening into which the portion of the user's clothing is insertable. Doing so will enable the user to carry around the device by attaching or detaching the holster to/from the user’s clothing for use as taught within Dixon in paragraphs 0003 and 0023.

Regarding claim 15, Dittmar teaches the apparatus of claim 12, however fails to explicitly teach wherein the first and second fingers are configured to deflect outwardly when the ultrasound imaging device is being inserted into the holster.
Dixon, in the same field of endeavor, teaches wherein the first and second fingers are configured to deflect outwardly when the ultrasound imaging device is being inserted into the holster (figure 1, element 16, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide first and second fingers that are configured to deflect outwardly when the ultrasound imaging device is being inserted into the holster. Doing so will enable the device to be inserted and to securely hold the device in place taught within Dixon in paragraph 0019.

Regarding claim 16, Dittmar teaches the apparatus of claim 15, however fails to explicitly teach wherein the first and second fingers are configured to snap back into a non-deflected position after the ultrasound imaging device is inserted into the holster.
Dixon, in the same field of endeavor, teaches wherein the first and second fingers are configured to snap back into a non-deflected position after the ultrasound imaging device is inserted into the holster (figure 1, element 16, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide first and second fingers that are configured to snap back into a non-deflected position after the ultrasound imaging device is inserted into the holster. Doing so will enable the device to be inserted and to securely hold the device in place taught within Dixon in paragraph 0019.

Regarding claim 17, Dittmar teaches the apparatus of claim 12, however fails to explicitly teach wherein the first and second fingers move outwardly relative to the holster when the ultrasound imaging device is being inserted into the holster.
Dixon, in the same field of endeavor, teaches wherein the first and second fingers move outwardly relative to the holster when the ultrasound imaging device is being inserted into the holster (figure 1, element 16, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide first and second fingers that move outwardly relative to the holster when the ultrasound imaging device is being inserted into the holster. Doing so will enable the device to be inserted and to securely hold the device in place taught within Dixon in paragraph 0019.

Regarding claim 26, Dittmar teaches the combination of claim 25, however fails to explicitly teach wherein the ultrasound imaging device is movable in a direction substantially parallel to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster.
Dixon, in the same field of endeavor, teaches wherein the ultrasound imaging device is movable in a direction substantially parallel to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster (figure 1, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide the ultrasound imaging device is movable in a direction substantially parallel to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster. Doing so will help in securing the device in the holder as taught within Dixon in paragraph 0019.

Regarding claim 27, Dittmar teaches the combination of claim 25, however fails to explicitly teach wherein the ultrasound imaging device is movable in a direction substantially perpendicular to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster.
Dixon, in the same field of endeavor, teaches wherein the ultrasound imaging device is movable in a direction substantially perpendicular to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster (figure 1, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Dixon to provide the ultrasound imaging device is movable in a direction substantially perpendicular to a longitudinal axis of the holster when the ultrasound imaging device is inserted into the holster. Doing so will help in securing the device in the holder as taught within Dixon in paragraph 0019.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar (US Pub No. US 2006/0226182) in the view of Mantua (US Pub No. 20150369562).

Regarding claim 18, Dittmar teaches the apparatus of claim 12, however failed to explicitly teach wherein a distal end of each of the first and second fingers curves outwardly.
Mantua, in the same field of endeavor in the subject of holsters, teaches a distal end of each of the first and second fingers curves outwardly (Figure 1, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmar to incorporate the teachings of Mantua to provide fingers that their distal end is curved outwardly. Doing so will help increase the resistance to hold and stabilize the device in its place as taught within Mantua in claim 1.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar (US Pub No. US 2006/0226182)  in the view of Hou (US Patent No. 8,887,971).

Regarding claim 22, Dittmar teaches the apparatus of claim 12, however failed to explicitly teach further comprising a strap that is configured to extend between an end of the first finger and an end of the second finger, wherein a first end of the strap is attached to the end of the first finger, and a second end of the strap is removably attachable to the end of the second finger.
Hou, in the same field of endeavor in the subject of holsters, teaches a strap that is configured to extend between an end of the first finger and an end of the second finger, wherein a first end of the strap is attached to the end of the first finger, and a second end of the strap is removably attachable to the end of the second finger (figure 1, see col 2, lines 9-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dittmar to incorporate the teachings of Hou to provide a strap that extends between an end of the first finger and an end of the second finger, wherein a first end of the strap is attached to the end of the first finger, and a second end of the strap is removably attachable to the end of the second finger. Doing so will help securing the tool in place and prevent the tool from being removed from the holster as taught within Hou in col 2, lines 9-25.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. The applicant argued that the prior art reference of Hou is silent regarding a first and second fingers. However, Hou reference was used to teach a strap that can be connected to opposite ends of the holster. The newly cited reference of Dittmar teaches two fingers on opposite sides of the holster. Therefore, the strap element taught by Hua can be added to the fingers of the holster taught by Dittmar to secure the attachment of the device to the holster.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793